Citation Nr: 1610632	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE
 
Entitlement to service connection for squamous cell carcinoma of the hypopharynx with invasion into the posterior larynx (claimed as larynx cancer).
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to August 1969.  He died in October 2013.  The appellant is his surviving spouse and is substituting as the claimant.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
 
FINDINGS OF FACT
 
1.  The Veteran's larynx cancer was a secondary metastatic cancer extending from the primary hypopharyngeal carcinoma.

2.  Neither the Veteran's hypopharyngeal carcinoma nor his larynx cancer is etiologically related to active service.
 
 
CONCLUSION OF LAW
 
The Veteran's squamous cell carcinoma of the hypopharynx and his larynx cancer were not incurred in or aggravated by active service, and neither cancer may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(3) (2015).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
Legal Criteria
 
Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
 
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
Service connection for certain diseases, including primary larynx cancer may be presumed to have been incurred in service if a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.309(e).  

A veteran who served on active duty in the Republic of Vietnam between the periods from January 9, 1962 to May 7, 1975, is presumed to have been exposed to certain herbicide agents including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  VA has verified the Veteran served in Vietnam, and his inservice exposure to Agent Orange is conceded.  
 
Service connection may not be presumed to have been incurred in service as a result of herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 38 C.F.R. § 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d).  VAOPGCPREC 18-97 (1997)) (metastasis represents the progress of the non-service connected cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997).
 
Notwithstanding the provisions noted above relating to presumptive service connection due to exposure to herbicide agents, the appellant is not precluded from establishing service connection with proof of actual causation, that is, proof that the Veteran's exposure to Agent Orange actually caused his cancer.
 
Analysis
 
The Veteran was diagnosed in 2011 with squamous cell carcinoma involving both the hypopharynx and the larynx.  The appellant asserts the Veteran's cancers were directly caused or aggravated by active service, to include due to his inservice exposure to Agent Orange.  In the alternative, she asserts his larynx cancer represents a primary cancer separate and distinct from the squamous cell carcinoma of the hypopharynx, and thus, entitlement to service connection for larynx cancer is warranted under the presumptive provisions of 38 C.F.R. 3.309(e).  
 
VA has secured two medical opinions addressing the etiology of the Veteran's cancer.  In February 2012, a VA physician reviewed the claims file and observed that initial treatment reports in August 2011 noted a tumor across the posterior pharyngeal wall and involvement of the posterior portion of the larynx.  A CT scan showed an infiltrative tumor spanning across the posterior hypopharynx and extending into the anterior larynx.  Based on these findings, the February 2012 VA physician concluded the hypopharynx was the primary site of the tumor and that it infiltrated and invaded into the larynx.  
 
In November 2015, VA secured a narrative opinion from an oncologist.  After a review of the record, the oncologist observed that the clinical findings were more consistent with a primary hypopharyngeal tumor.  The oncologist discussed the findings from an endoscopy performed in August 2011, as well as the CT scan noted above.  The oncologist concluded it was less likely than not the laryngeal cancer was the primary cancer and more likely than not the laryngeal cancer metastasized from the hypopharyngeal cancer through direct extension.  
 
The oncologist identified several risk factors for the Veteran's development of squamous cell carcinoma, including smoking (which the Veteran had a 50-60 year history of) and heavy alcohol use (which the Veteran engaged in).  The oncologist acknowledged that exposure to Agent Orange has been associated with squamous cell carcinoma of the larynx, but that in this case, it was merely "plausible" the Veteran's herbicide exposure caused or aggravated his cancer.   
 
None of the medical records or medical opinions suggests that it is at least as likely as not the Veteran's larynx cancer was a primary cancer rather than a secondary cancer metastasized from the primary hypopharyngeal carcinoma.  Further, none of the medical records or opinions indicate that either the Veteran's hypopharyngeal or larynx cancer was directly caused, or aggravated by, or was otherwise etiologically related to, his active military service including Agent Orange exposure.  Thus, the competent evidence of record preponderates against finding entitlement to service connection of hypopharyngeal or larynx cancer on either a direct or presumptive basis.
 
The Board considered the appellant's lay statements.  For example, in April 2014, she submitted a statement asserting the Veteran's larynx cancer was a separate disease from his hypopharyngeal cancer, and thus, it was a primary cancer which qualifies for presumptive service connection under the provisions of 38 C.F.R. § 3.309(e).  In support, she attached a March 2014 statement from the Veteran's private physician indicating "he was diagnosed with laryngeal, esophageal and hypopharyngeal carcinomas."  However, while he separately listed each cancer diagnosis, this statement alone does not in any way address etiology.  To this point, the physician concedes "there is no way to confirm the exact causes."  
 
Regarding the appellant's lay statements the Board acknowledges her disagreement with the VA medical opinions.  However, although she competent to report symptoms observable to a layperson, a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, the appellant is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disease such as cancer.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, her lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  
 
The Board has also considered the arguments set forth by the representative.  In a December 2015 brief, her representative states the November 2015 VA opinion establishes that it is at least as likely as not the Veteran's exposure to Agent Orange directly caused or aggravated his hypopharyngeal cancer.  The Board disagrees.  As noted above, the oncologist merely states it is "plausible" a relationship exists between Agent Orange exposure and the Veteran's cancer.  Such language is speculative and does not rise to the level of at least as likely as not and cannot form the basis of establishing service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
In sum, there is no competent evidence that either the Veteran's hypopharyngeal or larynx cancer was caused, aggravated by, or was otherwise etiologically related to, active service.  There also is no competent evidence indicating his larynx cancer was a primary cancer.  Rather, the pertinent and probative evidence shows that it was a secondary metastatic cancer extending from the primary hypopharyngeal carcinoma.  Thus, the evidence preponderates against granting entitlement to service connection on either a direct or presumptive basis.  Hence, the benefit sought on appeal must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for squamous cell carcinoma of the hypopharynx and larynx cancer is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


